Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 2/16/2022.  Claims 1 & 3 have been amended.  Claims 2 & 4 have been canceled.  No other claims have been amended, added, or canceled.  Accordingly, claims 1 & 3 are pending.  
Response to Arguments
Applicant’s arguments with respect to claims 1 & 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Worrel et al. (US 2015/0120149 A1) in view of Watanabe (JP 2016188053 A1).
Worrel discloses:
1: A transport movable body for transporting an occupant, the transport movable body comprising:
a seat in which the occupant is to be seated (see Worrel at least fig. 2 [255] “vehicle 101 seat could be adjusted”); and
a processor programmed to receive road condition information generated by a precedent vehicle (see Worrel at least fig. 1 [110], 2 [215] “vehicle 101  and data collectors 110, collecting external road status information”);
acquire occupant condition information indicative of a condition of the occupant, wherein the occupant condition information includes at least one of (i) an injured part and a degree of injury when the occupant is an injured person and (ii) a disease name and a medical condition when the occupant is a sick person, and adjust a setting of the seat, including at least one of an inclination of the seat, a direction of the seat, and a height of the seat, based on the road condition information and the occupant condition information (see Worrel at least fig. 1 [110], 2 [215] and Abstract & ¶ 1 & 24-25-41 “avoiding motion sickness, dizziness, nausea etc., adjusting seating, climate control, lighting and displays”).  
Worrel discloses the invention as detailed above. 
Worrel further discloses obtaining/collecting external data related to detected road conditions such as curves, potholes, dips, bumps changes in grade etc. (see ¶ 9).
However, Worrel does not explicitly disclose wherein the received road condition information is from a precedent vehicle.  
Nevertheless, Watanabe—who is in the same field of endeavor—discloses wherein the received road condition information is from a precedent vehicle (Watanabe fig. 1-2 & Abstract “vehicle with radio communication with preceding vehicle, receiving information relating to road surface conditions”).   
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Watanabe’s means for communicating with the preceding vehicles in order to obtain information relating to road surface conditions with those of Worrel’s data collectors in order to form a more robust and dynamic system to provide for a better user experience (i.e., by adding yet another means of collecting and/or obtaining data from other vehicles traveling on the same road as the self-vehicle). 
Motivation for combining Worrel with Watanabe not only comes from knowledge well known in the art but also from Worrel (see at least ¶ 9, 20, 23 & 27). 
Both Worrel and Watanabe disclose claim 3: wherein the processor is further programmed to control travel of the transport movable body based on the road condition information and the occupant condition information (see Worrel at least fig. 1 [110], 2 [215] and Abstract & ¶ 1 & 24-25-41 and Watanabe fig. 1-2 & Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663